Citation Nr: 0426891	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested 
by hematuria. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1954 
to January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In March 2003 and again in October 2003, the Board remanded 
this case to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for injuries following 
an automobile accident in June 1955; contusion of the back 
was the finding.  

3.  The veteran's hematuria is not related to his service or 
any incident therein.  


CONCLUSION OF LAW

A disability manifested by hematuria was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, in April 2002, the RO provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the notice was provided by the RO prior to 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  In this case, the Board finds that the appellant 
was fully notified of the need to give to VA any evidence 
pertaining to her or his claim.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decision, in the subsequent 
statement of the case, and supplemental statement of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA and private 
treatment records, VA examination reports and the veteran's 
service medical records.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.   
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the April 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in- 
service condition.  38 C.F.R. § 3.303(d). Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran claims that his current hematuria is related to 
an injury he suffered during service when he was involved in 
an automobile accident.  The service medical records do in 
fact document treatment after an automobile accident in June 
1955 when he sustained a contusion of the back.  At 
separation in January 1956, his genitourinary system was 
noted to be normal.  

In February 1963, the veteran was hospitalized at a VA 
facility for evaluation of microscopic hematuria and pyuria.  
A genitourinary consultant performed a cystoscopy and found a 
high bladder neck with early bar formation and that the 
mucous membrane in the area was injected and showed granular 
inflammatory changes and bled freely on the pressure of the 
cystoscope. The genitourinary specialist thought that this 
median bar was the source of the veteran's bleeding.  The 
hospital discharge diagnosis was prostatic median bar with 
granulation tissue and secondary hemorrhage.  

On VA examination in July 2002, it was noted that a recent 
routine urinalysis had shown a small amount of blood.  The 
examiner noted that the claims file was available and 
reviewed.  The examiner noted that in 1962, the veteran had 
his first episode of hematuria after he sought treatment for 
a bladder infection.  It was noted that the veteran also 
stated that he was in an automobile accident in June 1955 and 
that he felt that he was misdiagnosed at that time and not 
advised until later that the had red blood cells in his 
urine.  The diagnosis was, hematuria, intermittent since 
motor vehicle accident of June 1955.  

The veteran was examined by VA in April 2004.  The examiner 
noted that the claims file was reviewed.  The veteran's 
medical history was recorded.  It was noted that the record 
indicated no kidney injury or urinary tract injury when the 
veteran was in an automobile accident in service.  It was 
also reported that in 1963, the veteran had a life insurance 
urinalysis and that showed microscopic hematuria.  It was 
reported that the examiner in 1963 indicated a two-year 
history of hematuria.  The laboratory findings were noted.  
Examination showed normal genitalia with moderately enlarged 
prostate consistent with benign prostatic hyperplasia and no 
other abnormalities.  The examiner indicated that he had 
reviewed the medical record and the claims file in regard to 
the question as to whether the veteran's microcopic hematuria 
is related to the injury in 1955.  The examiner stated that 
he thought it was not likely for several reasons.  He noted 
that there is no description of kidney or urinary injury in 
1955 accident and in 1963 his IVP was normal, did not show 
any kidney injury or deformity and also a cystoscopy at that 
time also showed possible prostate as one of the sources of 
his bleeding.  It was stated that in addition, the veteran 
had a urinalysis which shows the microscopic hematuria.  It 
was noted that there was also the presence of albumin, 
usually indicating renal parenchymal pathology rather than 
injury.  It was reported that for these reasons, it is quite 
unlikely that the veteran's microscopic hematuria is related 
to the kidney injury many, many years ago.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection.  The Board observes that the record shows 
that the veteran was treated after a motor vehicle accident 
in service; however, there is nothing in the service records 
which reflects treatment for any genitourinary disability, 
and at separation there was no pertinent abnormality noted.  
Treatment is not shown until after service in 1963.  

It is noted that there is a July 2002 VA examiner's finding 
which associates the veteran's diagnosed hematuria with 
service, and an April 2004 VA examiner's opinion which 
disputes this finding.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995). Finally, a medical opinion based 
on an inaccurate factual premise is not probative. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

The Board finds that the opinion rendered by the April 2004 
VA examiner to be more probative and should be accorded 
greater weight.  The April 2004 VA examiner who offered the 
opinion had extensive knowledge of the veteran's claim 
folder, and after reviewing it, he opined that the veteran's 
hematuria was not related to service.  This opinion, based on 
prior records as well as examination of the veteran, is 
supported by rationale, that is, the examiner explained the 
basis for his opinion.  On the other hand, while the July 
2002 VA examiner also reviewed the claims file and examined 
the veteran, no rationale was provided for his association of 
the current disability with the in service accident.  A 
medical opinion without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Therefore, the more competent medical evidence of 
record shows in well thought out detail, after review of the 
veteran's claims folder and examination of the veteran, that 
there is no relationship between his current disability and 
service.  The reasons for this conclusion are presented in 
detail.  

The veteran's own assertions  to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, service connection may not be granted for 
a disability manifested by hematuria.   38 C.F.R. §§ 3.303 
and 3.304.  


ORDER

Service connection for a disability manifested by hematuria 
is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



